Citation Nr: 0028915	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  97-29 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to assignment of a higher disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from October 1969 to August 
1971. 

This matter comes on appeal to the Board of Veterans' Appeals 
(Board) from a May 1997 determination by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A personal hearing before the 
undersigned member of the Board was held in May 1999, and the 
case was remanded in July 1999 for additional development.  


FINDING OF FACT

The veteran's service-connected PTSD is not productive of 
more than mild social and industrial impairment, nor is it 
productive of more than occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress. 


CONCLUSION OF LAW

The schedular criteria for entitlement to a disability rating 
in excess of 10 percent for PTSD, at any time during the 
pendency of the appeal, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.125-4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.7, 4.125-4.130, 
Diagnostic Codes 9411, 9440 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of a 
disability rating following an award of service connection 
for PTSD, and, as such, the claim for a higher rating is well 
grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  Moreover, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

With a well-grounded claim arises a statutory duty to assist 
the veteran with the development of evidence in connection 
with his claim.  38 U.S.C.A. § 5107(a).  After noting that 
the claims file includes VA examinations, VA treatment 
records, private medical records, the veteran's written 
statements, and a transcript of the veteran's Board and RO 
hearing testimony, the Board finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's increased rating claim and that no further action 
is necessary to meet the duty to assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).

Pursuant to a May 1997 RO determination, the veteran was 
granted service connection for PTSD and assigned a 10 percent 
disability rating, effective January 18, 1995.  This 10 
percent disability rating has remained in effect ever since.

A March 1989 VA counseling intake assessment observed that 
the veteran was neatly and casually attired.  His behavior 
and affect were appropriate, but his mood was somewhat 
downcast.  The assessment was recurrent major depression, 
alcohol abuse, and PTSD.  

A March 1995 VA psychiatric examination report notes that the 
veteran's claims file and clinical records were reviewed.  
Objectively, the veteran was appropriately dressed and 
groomed, alert, and well-oriented in three spheres, but he 
appeared anxious and spontaneous with rapid and 
circumstantial speech.  There was no thought disorder 
dectected, and hallucinations, delusions, paranoia, 
depression, and suicidal ideation were denied.  Recent and 
remote memory were intact, but attention and concentration 
were slightly impaired secondary to anxiety.  Intelligence 
was average, and he exhibited good insight and judgment.  The 
diagnoses were as follows: major depression, recurrent, 
partial remission; PTSD, chronic, mild; and polysubstance 
dependence - alcohol and marijuana.  The examiner opined that 
although the veteran suffers from symptoms of mild PTSD, he 
has become well adjusted to civilian life.  

A June 1995 VA clinical record includes diagnoses of 
recurrent depression, alcohol dependence, and PTSD.

VA progress notes encompassing the period January 1995 to 
February 1996 show that the veteran was seen periodically for 
complaints related to his PTSD, and that he was continually 
receiving counseling and prescription drugs through the 
mental health clinic.  

A September 1999 VA progress note observes that the veteran's 
symptoms included insomnia, irritability, depressed mood, 
sadness, emptiness, and tearfulness.  The diagnoses were 
PTSD, recurrent major depression, and a global assessment of 
functioning score (GAF) of 80.   

An October 1999 VA progress note states that the veteran 
reported being very optimistic, that he was looking forward 
to getting married in the spring of 2000, and he denied any 
depression or psychotic symptoms.  Objectively, the veteran 
was appropriately dressed and groomed, and he was quite 
pleasant with appropriate affect.   

A VA psychiatric examination was conducted in March 2000 and 
included a review of the claims file and history by the 
examiner.  The veteran complained of Vietnam-related 
nightmares twice monthly, although his sleep was noted to be 
relatively stable with the help of his prescribed 
Desipramine.  He also reported experiencing intrusive 
recollections from the war, and of being easily startled and 
constantly hypervigilant.  Professionally, the veteran has 
obtained several bachelors and associates degrees, and has 
managed to maintain consistent employment in addition to his 
academic success.  Personally, the veteran had a divorce in 
1980, but was noted to be getting remarried in April.  
Although he believed he generally gets along well with 
people, he reported that he often felt he would rather be 
alone and avoid crowds.  

On examination , the veteran was alert and oriented, in good 
contact with the routine aspects of reality, and showed no 
signs of psychosis, but was extremely talkative and detailed 
in answering questions.  Affect was responsive and well-
modulated, mood was euthymic, but he appeared somewhat 
compulsive.  Insight, judgment, memory, and intellect were 
intact.  It was observed that there were no clinical 
indications of acute distress, and although he was doing 
reasonably well, he was still bothered by episodic symptoms 
of PTSD.  The examiner opined that "[t]he overall clinical 
impression is one of [PTSD], secondary to combat experiences 
in Vietnam, which condition this examiner at this point rates 
as mild to at worse moderate on a very periodic basis."  The 
diagnoses included the following:  PTSD, chronic, mild in 
intensity; alcohol dependence, chronic, currently moderate in 
intensity and ongoing; marijuana use (rule out dependence) 
currently active; major stressors appeared to be his back 
disorder and his ability to continue his employment, in 
addition to PTSD; and a GAF score 65.  The examiner also 
commented that the veteran's PTSD was being manifested by 
mild to occasionally moderate symptoms as reflected by the 
GAF score of approximately 65.  The examiner further 
indicated that the veteran was "exhibiting basically mild 
impairments in social and occupational adaptability that are 
intermittent and transient, though recurrent they may be."  
The examiner further opined that "[h]is condition does not 
appear to have appreciably deteriorated since 1995.  He seems 
relatively content with his current situation in terms of his 
impending marriage and the fact that he has been able to 
return to work with some relief of his back pain . . ." It 
was also noted that the veteran continued to drink two or 
three six-packs of beer a week and smoke marijuana once or 
twice a week to relieve some of the tension and anxiety in 
his life, and helps when he does have the occasional 
intrusive recall about Vietnam.  The examiner summarized: 
"Thus, it is this examiners [sic] opinion that the veteran 
is exhibiting [PTSD] to a mild and at worse a moderate degree 
with the moderate symptoms showing up intermittently in a 
transient manner."

Additional evidence consists of the veteran's variously dated 
written statements, written statements from family, and the 
veteran's May 1999 Board hearing testimony and August 1996 RO 
hearing testimony. 

The veteran's PTSD is rated under Diagnostic Code 9411.  The 
Board notes that by regulatory amendment effective November 
7, 1996, substantive changes were made to the schedular 
criteria for evaluating psychiatric disorders, including 
PTSD.  Where the law or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  As this case has 
been pending since 1995, the veteran's claim for the 
assignment of a higher disability rating for PTSD will be 
considered under the criteria in effect prior to and after 
November 7, 1996.  The new criteria are only applicable for 
subsequent to, November 7, 1996, while the old criteria may 
be applied both prior to, and after, November 7, 1996.

Prior to November 7, 1996, a 10 percent disability rating for 
PTSD was for assignment when symptoms were less than the 
criteria for 30 percent, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent disability rating for PTSD was for 
assignment when there was definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

Under the revised schedular criteria, a 10 percent disability 
rating is for assignment when there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during times of stress, or when 
symptoms are controlled by continuous medication.  A 30 
percent disability rating is for assignment when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 38 C.F.R. 
§ 4.130, Diagnostic Codes 9411, 9440 (1999)

After review of the evidence of record and the applicable 
laws and regulations, the Board concludes that under either 
the old or new rating criteria, the veteran's PTSD 
symptomatology had remained stable and commensurate with the 
assigned disability rating of 10 percent since the time that 
rating became effective on January 18, 1995.  This conclusion 
is based on the medical evidence of record, which 
consistently demonstrates that the veteran's PTSD has been 
characterized as mild and transient symptomatology, with only 
occasional, brief episodes of moderate symptoms.  Although 
the veteran has been consistently observed to be overly 
talkative, and exhibited instances of circumstantial speech, 
depressed mood, anxiety, and compulsiveness, there was no 
evidence of impairment of thought processes, insight, 
judgment, memory, or affect.  Moreover, although the veteran 
complained of being hypervigilant and easily startled, he 
nevertheless admits that he does socialize without 
difficulty, despite a desire to oftentimes be left alone.  
Indeed, he was looking forward to his marriage the following 
month.  Furthermore, his ability to maintain employment has 
not been impaired by his PTSD.  

The Board also points out that the veteran's GAF scores of 65 
and 80 are consistent with the schedular criteria for a 10 
percent disability rating.  According to the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) 
(hereinafter "DSM-IV"), a GAF of 61-70 indicates "[s]ome 
mild symptoms (e.g. depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  A GAF of 71-80 indicates that 
"[i]f symptoms are present, they are transient and 
expectable reactions to psychological stressors (e.g., 
difficulty concentrating after a family argument, no more 
than slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in 
schoolwork)."  

In sum, the Board finds that under either the old or revised 
criteria of Diagnostic Code 9411, the PTSD symptoms exhibited 
by the veteran are contemplated within the current 10 percent 
rating, and the Board finds that the preponderance of the 
evidence is against the assignment of disability rating in 
excess of 10 percent for the veteran's PTSD.  The Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence and 
the negative evidence to permit a favorable resolution of the 
appeal. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder at issue has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 
9 Vet. App. 337 (1996); Shipwash, 8 Vet. App. at 227.



ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

